Title: From Abigail Smith Adams to John Adams, 21 May 1816
From: Adams, Abigail Smith
To: Adams, John


				
					my Dear John
					Quincy May 21 1816
				
				I always feel gay, when I take my pen to write to you. it is the recollection of your ardour, your intrepidity your and your Sparkling Eyes, and rosy cheeks which appeard to me the other Night, heightned by your return to your Native State & country which animated your whole frame, when you ran eagerly into the Arms of your Grandmother, which so gratified me, that I regreted when I awoke, and found it was but a dream—Can you keep a Secret John? can you beleive that your cousin Susan, whom you know always favourd the Navy; had enterd on Board the United States Ship Independence, as mate to a Leiut.?! In Sober truth, an officer from that Ship, was So Smitten with her, upon Seeing her at a Hingham Ball as to Surrender at discretion. it appears that a certain Sly urchin in revenge for his having escaped powder and Ball from the cannons Mouth, undertook to try the fire of an arrow, and Shot him to the Heart. The wound is not like to prove mortal, but may be healed, if he can obtain a certain Balsam, called Success—of which he has some flattering hopesThe Gentleman, whose Name is Clarke is a Native of Maryland, has been Six years in the Service, appears a very modest, Solid, Sensible Gentleman, and Stands high with his Commander Commodore Bainbridge. He is an orphan, has one Brother and one Sister only—who reside in Maryland, has received a Liberal Education, and commenced reading Law, his Father having been of that profession, but fell into bad health, was obliged to quit it, and entered the Navy. he is not quite 24, tall well made, a good face, not handsome however. I cannot yet Say, how the matter will terminate.I have expected mrs De wint, and my great Grandaughter Caroline Elizabeth, for some time. they have not yet arrived the weather has been uncommonly cold—and the Spring very Backward—I was pleased to find you forming Some intimacy and Friendship with your school mates. in many Respects English Men and Americans, are of the Same Family, Speak the Same language venerate the Same principles of Liberty, and Independence, and the Ashes of our Ancesters repose in that Island, and their descendents can never be wholy alienated from them. I wish to See a mutual Spirit of Love & good will, so honorable to human Nature—substituted for that Spirit of bitterness, which is too much encouraged, upon both Sides of the Atlantic and which is so contrary to the precepts, and example of him, who exhorted his followers, to prove themselves his deciples by Loveing one an other—Since you left me, I have received from you Six Letters, seven I Should Say, of the following dates. May 2d 1815 21 May—June 25th july 18th & 26th Sepbr 11th 1815 and March 10th 1816 your Last Letter Shows great improvement in your hand writing—You think you have arrived on an Age when a Boy ought to behave as a man, but Nature made you a Boy first, and while you are a child, you wilt think as a child, and act as a child—I do not wish you to be prematurely a Man—but a discreet Boy—of manly Sentiments honorable principles, and hold yourself accountable to your Maker for your conduct, and you will then learn to bear the troubles of Life, when they assail you, with firmness—I am dear John your affectionate GM—
				
					Abigail Adams
				
				
			